           Case 1:19-cv-08231-RWL Document 26 Filed 07/31/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                 7/31/2020
NEFTALI TORRES,                                                :
                                                               :      19 Civ. 08231 (RWL)
                                    Plaintiff,                 :
                                                               :         ORDER
                  - against -                                  :   APPROVING SETTLEMENT
                                                               :
SPARKILL RESTAURANT CORP., et al.,                             :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        This case is an action for damages under the Fair Labor Standards Act, 29 U.S.C.

§ 201 et seq. (“FLSA”) and the New York Labor Law. Before the Court is the parties’ joint

letter request that the Court approve their settlement agreement, a fully executed copy of

which was submitted on July 31, 2020. A federal court is obligated to determine whether

settlement of an FLSA case under the court’s consideration is fair and reasonable and

the subject of an arm’s length negotiation, not an employer’s overreaching. See Cheeks

v. Freeport Pancake House, 796 F.3d 199 (2d Cir. 2015).

        The Court assisted in mediating the settlement of this action and has carefully

reviewed the Settlement Agreement as well as the parties’ letter. The Court has taken

into account, without limitation, prior proceedings in this action; the attendant risks,

burdens, and costs associated with continuing the action; the range of possible recovery;

whether the Settlement Agreement is the product of arm’s length bargaining between

experienced counsel or parties; the amount of attorney’s fees; and the possibility of fraud

or collusion.       Among other attributes of the Settlement Agreement, there are no

confidentiality restrictions; the release is narrowly tailored to wage and hour claims; and



                                                        1
          Case 1:19-cv-08231-RWL Document 26 Filed 07/31/20 Page 2 of 2




the attorneys’ fees are within a fair and reasonable range (though the Court notes the

fees are on the high side but acceptable due to the scope of recovery providing Plaintiff

with more than 100 percent of his wages and other damages).                 Considering all

the circumstances, the Court finds that the Settlement Agreement is fair and reasonable

and hereby approved.

         The Clerk of Court is respectfully requested to terminate all motions and deadlines,

and close this case.

                                           SO ORDERED.



                                           _________________________________
                                           ROBERT W. LEHRBURGER
                                           UNITED STATES MAGISTRATE JUDGE

Dated:         July 31, 2020
               New York, New York

Copies transmitted to all counsel of record.




                                               2
